[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS #108.00
The court has jurisdiction over the defendant, Asphalt Zipper Co., because the plaintiff's cause of action arises from alleged tortious conduct committed in Connecticut. See General Statutes § 33-929 (f)(4). Mailing a publication containing a false representation constitutes tortious conduct committed in Connecticut. See Knipple v. Viking Communications, Ltd.,236 Conn. 602, 610, 674 A.2d 426 (1996) ("False representations entering Connecticut by wire or mail constitute tortious conduct in Connecticut. . . .") Moreover, the court's assertion of personal jurisdiction fails to violate due process requirements because the plaintiff's cause of action specifically arises from the publication that it received from the Asphalt Zipper Co. SeeThomason v. Chemical Bank, 234 Conn. 281, 288, 661 A.2d 595
(1995).
Accordingly, the court denies the Asphalt Zipper Co.'s motion to dismiss.
KARAZIN, J.